Order entered May 23, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01442-CR

                                ANTWAN DOUGLAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63774-K

                                             ORDER
          The Court REINSTATES this appeal.

          On March 7, 2014, this Court ordered the trial court to make findings regarding why the

reporter’s record has not been filed. The findings were due within thirty days. To date, the Court

has not received the findings, the reporter’s record, or a response to either of two letters inquiring

about the status of the findings. The appeal cannot proceed until the issue of the reporter’s record

is resolved.

          Accordingly, the Court ORDERS the Honorable Dominique Collins, Presiding Judge of

the Criminal District Court No. 4, to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.
      The Honorable Dominique Collins shall first determine whether appellant desires to
       prosecute the appeal. If the Honorable Dominique Collins determines that appellant does
       not desire to prosecute the appeal, she shall make a finding to that effect.

      If the Honorable Dominique Collins determines that appellant desires to prosecute the
       appeal, she shall next determine whether appellant is indigent and entitled to proceed
       without payment of costs for the reporter’s record. If appellant is entitled to proceed
       without payment of costs, the Honorable Dominique Collins shall make a finding to that
       effect. Moreover, if appellant is indigent, the Honorable Dominique Collins is
       ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the Honorable
       Dominique Collins finds appellant is not indigent, it shall determine whether retained
       counsel has abandoned the appeal.

      The Honorable Dominique Collins shall next determine: (1) the name and address of
       each court reporter who recorded the proceedings in this cause; (2) the court reporter’s
       explanation for the delay in filing the reporter’s record; and (3) the earliest date by which
       the reporter’s record can be filed.

       We ORDER the Honorable Dominique Collins to transmit a supplemental record,

containing the written findings of fact, any supporting documentation, and any orders, to this

Court within THIRTY DAYS of the date of this order.

       The appeal is ABATED to allow the Honorable Dominique Collins to comply with this

order. The appeal shall be reinstated thirty days from the date of this order or when the

supplemental record is received, whichever is earlier.



                                                     /s/     LANA MYERS
                                                             JUSTICE